FILED
                            NOT FOR PUBLICATION                             DEC 22 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MICHAEL ANDREW BIGLEY,                           Nos. 14-71160,
                                                      14-71161
               Petitioner-Appellant,
                                                 Tax Ct. Nos. 17529-12L,
 v.                                                           17747-12L

COMMISSIONER OF INTERNAL
REVENUE,                                         MEMORANDUM*

               Respondent-Appellee.


                            Appeal from Decisions of the
                              United States Tax Court

                          Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

          Michael Andrew Bigley appeals pro se from the Tax Court’s summary

judgment in his action challenging the Internal Revenue Service’s determination to

proceed with proposed collection actions for tax years 2004, 2005, and 2006. We

have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de novo. Miller v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Comm’r, 310 F.3d 640, 642 (9th Cir. 2002). We affirm.

       The Tax Court properly determined that the IRS did not abuse its discretion

in sustaining the proposed levy actions because the settlement officer verified that

the requirements of any applicable law or administrative procedure have been met,

considered issues raised by Bigley at the hearing, and balanced the need to collect

taxes with the intrusiveness any collection action would have on Bigley. See 26

U.S.C. § 6330(c)(3) (setting forth matters an appeals officer must consider in

making a determination to sustain a proposed levy action); see also Fargo v.

Comm’r, 447 F.3d 706, 709 (9th Cir. 2006) (reviewing Commissioner’s actions for

an abuse of discretion). Moreover, the Tax Court properly concluded that Bigley

was not entitled to challenge his underlying tax liability during his Collection Due

Process hearing because he was sent a statutory notice of deficiency. See 26

U.S.C. § 6330(c)(2)(B).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                           2                                      14-71161